                 Case 2:20-cv-00361-RAJ Document 14 Filed 09/21/20 Page 1 of 2




 1

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 7
     KEITH GORMEZANO,
 8
                                Plaintiff,             Case No. C20-361 RAJ
 9
            v.                                         ORDER GRANTING
10                                                     DEFENDANT’S MOTION TO
                                                       REMAND FOR FURTHER
11 COMMISSIONER OF SOCIAL                              ADMINISTRATIVE
     SECURITY,
                                                       PROCEEDINGS
12
                                Defendant.
13
            This matter is before the Court on Defendant’s Motion for Remand. Dkt. 13.
14
     Based on the motion and accompanying declarations, and that Plaintiff has filed no
15
     opposition, Defendant’s motion is GRANTED.
16
            It is hereby ORDERED that the Commissioner’s decision be REVERSED and
17

18 REMANDED to the Commissioner of Social Security for further administrative

19 proceedings before an Administrative Law Judge. On remand, the ALJ will address

20 Plaintiff’s request for a hearing regarding his initial overpayment amount of $64,960.10.

21 Also, the ALJ will refer the second overpayment amount ($14,172.00) to the field office

22 and the field office will issue a reconsideration determination notice with appeal rights.

23
     The ALJ will offer Plaintiff an opportunity for a hearing, take any further action needed



     ORDER GRANTING DEFENDANT’S MOTION TO REMAND FOR
     FURTHER ADMINISTRATIVE PROCEEDINGS - 1
              Case 2:20-cv-00361-RAJ Document 14 Filed 09/21/20 Page 2 of 2




 1 to complete the administrative record, and issue a new decision.

 2         This Court hereby reverses the Commissioner’s decision under sentence four of 42
 3 U.S.C. § 405(g) with a remand of the case to the Commissioner for further proceedings.

 4
     See Melkonyan v. Sullivan, 501 U.S. 89 (1991). Plaintiff will be entitled to reasonable
 5
     attorney fees and costs pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d),
 6
     upon proper request to this Court.
 7
           DATED this 21st day of September, 2020.
 8

 9

10
                                                     A
                                                     The Honorable Richard A. Jones
11                                                   United States District Judge

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER GRANTING DEFENDANT’S MOTION TO REMAND FOR
     FURTHER ADMINISTRATIVE PROCEEDINGS - 2
